      Case 1:20-cv-00325-MV-JHR Document 41 Filed 05/18/20 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO

ROBERT ARAGON; DAVID ANTHONY
SEGURA; ZACHARY FORT; RICHARD
KENNEDY; ROSE’S GUNS & MORE, LLC, a
limited liability company; SOUTHWEST
GUNSMITH TECHNOLOGIES, LLC, a limited
liability company; NEW MEXICO SHOOTING
SPORTS ASSOCIATION, a nonprofit
corporation; NATIONAL RIFLE
ASSOCIATION OF AMERICA, a nonprofit
corporation; SECOND AMENDMENT
FOUNDATION, a nonprofit corporation; and                   Case No. 20-cv-
FIREARMS POLICY COALITION, INC., a                         00325-KK-JHR
nonprofit corporation,
                                 Plaintiffs,
        v.
MICHELLE LUJAN GRISHAM, Governor of
New Mexico, in her official capacity; NEW
MEXICO DEPARTMENT OF HEALTH; and
KATHYLEEN KUNKEL, Secretary for the
New Mexico Department of Health, in her
official capacity; J. Does 1–10,
                                 Defendants.

        PLAINTIFFS’ NOTICE OF STIPULATED WITHDRAWAL
        OF THEIR MOTION FOR A TEMPORARY RESTRAINING
            ORDER AND/OR PRELIMINARY INJUNCTION

      Please take notice that Plaintiffs hereby respectfully withdraw their pending

Motion for Temporary Restraining Order and/or Preliminary Injunction

(“Motion”), and their Brief in Support of Their Motion for Temporary Restraining

Order and/or Preliminary Injunction (“Brief in Support”), filed on April 16, 2020,
        Case 1:20-cv-00325-MV-JHR Document 41 Filed 05/18/20 Page 2 of 5



without prejudice to refile. ECF Nos. 11, 12. The issues raised in that Motion and

Brief in Support relate to Executive Orders 2020-004 and 2020-022, as well as

Secretary Kunkel’s March 23 Public Health Emergency Order.

        This Court denied Plaintiffs’ request for a temporary restraining order and set

a briefing schedule to consider Plaintiffs’ request for a preliminary injunction. ECF

No. 15. Defendants’ response to Plaintiffs’ motion was initially due on April 27,

2020.

        On April 30, 2020, Governor Grisham “renewed and extended” Executive

Orders 2020-004 and 2020-022 through May 15, 2020. Executive Order 2020-026.1

On April 30, 2020, Secretary Kunkel issued a new Public Health Emergency Order,

allowing most firearm retailers and ranges to reopen for business on an appointment-

based system only as of May 1, 2020, and allowed individuals to travel to and utilize

those businesses. April 30, 2020 Emergency Order at 7. 2



1
  Executive Order 2020-026 is available at https://www.governor.state.nm.us/wp-
content/uploads/2020/05/Executive-Order-2020-026.pdf (last visited May 17,
2020).
2
  The April 30, 2020 Emergency Order is available at https://www.governor.
state.nm.us/wp-content/uploads/2020/05/DOH-PHO-4-29-essential-businesses-
mass-gatherings-fv.pdf (last visited May 17, 2020) (“(11) Federally licensed firearm
dealers may operate to the extent necessary to conduct background checks and to
allow individuals to take possession of firearms that were ordered online or through
other remote means. They shall provide these services by appointment only. They
shall provide these services by appointment only. Shooting ranges may open by
appointment and shall ensure that appropriate social distancing measures are in
place.”).
                                           2
      Case 1:20-cv-00325-MV-JHR Document 41 Filed 05/18/20 Page 3 of 5



      On May 1, 2020, Defendants filed a Notice of Agreed Extension of Time to

Respond to Plaintiffs’ Motion for a Temporary Restraining Order [Doc. 11],

notifying this Court that Plaintiffs and Defendants agreed to an extension of

Defendants’ time to respond to May 19, 2020, due to the provisions of Executive

Order 2020-026 and the April 30, 2020 Emergency Order. ECF No. 40.

      On May 15, 2020, Secretary Kunkel issued a new Public Health Emergency

Order, allowing most firearm retailers and ranges to open “provided that the total

number of persons situated within the business does not exceed 25% of the

maximum occupancy . . . .” May 15, 2020 Emergency Order at 6.3

      Given that all firearm retailers, ranges, and repair facilities in the State of New

Mexico are currently allowed to operate under Defendants’ updated guidelines, and

that individuals are allowed to travel to and utilize those businesses, Plaintiffs have

received much of the relief initially sought in their Motion. Accordingly, in the

interest of judicial economy, Plaintiffs withdraw their Motion for a Temporary

Restraining Order and/or Preliminary Injunction and their Brief in Support, without

prejudice to refile their motion should Defendants again order firearm retailers,

ranges, and repair facilities to close and prevent New Mexicans from traveling to

and utilizing those businesses. ECF Nos. 11, 12. The underlying final declaratory


3
  The May 15, 2020 Emergency Order is available at https://www.governor.
state.nm.us/wp-content/uploads/2020/05/05_15_2020_PHO.pdf (last visited May
17, 2020).
                                           3
      Case 1:20-cv-00325-MV-JHR Document 41 Filed 05/18/20 Page 4 of 5



and injunctive relief sought in Plaintiffs’ Complaint is still unsatisfied and necessary,

but Plaintiffs have received much of the interim injunctive relief sought in their

Motion. ECF Nos. 1, 11, 12.

      Plaintiffs discussed this Notice with Defendants who agreed to the withdrawal

of Plaintiffs’ Motion.

      DATED this 18th day of May 2020.

                                               Respectfully submitted,

                                               /s/Patrick J. Rogers
                                               Patrick J. Rogers
                                               PATRICK J. ROGERS, LLC
                                               20 First Plaza NW, Suite 725
                                               Albuquerque, NM 87102
                                               (505) 938-3335
                                               patrogers@patrogerslaw.com

                                               Cody J. Wisniewski*
                                               *Pro Hac Vice
                                               MOUNTAIN STATES
                                                 LEGAL FOUNDATION
                                               2596 S. Lewis Way
                                               Lakewood, CO 80227
                                               (303) 292-2021
                                               cody@mslegal.org

                                               Adam Kraut, Esq.*
                                               *Pro Hac Vice
                                               FIREARMS POLICY COALITION, INC.
                                               1215 K Street, 17th Floor
                                               Sacramento, CA 95814
                                               (916) 476-2342
                                               akraut@fpclaw.org



                                           4
      Case 1:20-cv-00325-MV-JHR Document 41 Filed 05/18/20 Page 5 of 5




                                           Michael T. Jean*
                                           *Pro Hac Vice
                                           THE NATIONAL RIFLE
                                             ASSOCIATION OF AMERICA
                                           11250 Waples Mill Road
                                           Fairfax, VA 22030
                                           (703) 267-1158
                                           mjean@nrahq.org

                                           Attorneys for Plaintiffs


                        CERTIFICATE OF SERVICE

I, Patrick J. Rogers, CERTIFY that, on May 18, 2020, I filed the foregoing using
CM/ECF, which causes the parties of record to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.


                                           Patrick J. Rogers




                                       5
